DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest art known to the Examiner is cited on the attached PTO 892. CN 204946889U, which is referenced in attached CN office action 2018115329541, discloses a packaging structure comprising a frame body (1), a chip(2),  a metal sheet(3), wherein the frame body comprises a carrier, a tangent groove(5), and a carrier for holding the chip. The tangent groove is welded to an L-foot. See the Abstract; and pages 2-3 of enclosed CN office action 2018115329541.  Moreover, Standing (US 2004/0099940) discloses a semiconducting device having external clips (Figure 1A, 18, 20 and 22) for connecting to external elements. See Figure 1A and corresponding text, especially paragraphs 30-37. However, none of the references or combinations thereof, anticipate or make obvious inter alia “the horizontal conductor plate having an opening at the end opposite where it lands on the die, and the opening having at least one vertical conductive surface; for each circuit component in the matrix, pick-and-placing a vertical conductor block into the opening of the horizontal conductor plate so that a bottom surface of the vertical conductor block lands on the preparative electrical terminal for the top electrode of the die, and the at least one vertical conductive surface of the opening facing the top end side surface of the vertical conductor block; and for all circuit components in the matrix, performing a thermal reflow to simultaneously melting a soldering material pre-applied to the surface of each preparative electrical terminal of the copper substrate, the surface of the top electrode of the die, and the vertical conductive surface of the opening in the horizontal conductor plate, so that the circuit component die and the vertical conductor block are soldered to the copper substrate below and the horizontal conductor plate above”, as required by present Claim 1, and dependent Claims thereof, Claims 2-10. Furthermore,  none of the references or combinations thereof, anticipate or make obvious inter alia “for each circuit component in the matrix, pick-and-placing a vertical conductor block so that a bottom surface of the vertical conductor block lands on the preparative electrical terminal for the top electrode of the die; for each circuit component in the matrix, pick-and-placing a horizontal conductor plate horizontally on top of the circuit component die and the vertical conductor block so that a bottom surface of the end of the horizontal conductor plate lands on the top electrode of the die, and a bottom surface of the other end of the horizontal conductor plates lands on a top surface of the vertical conductor block; for all circuit components in the matrix, performing a thermal reflow to simultaneously melting a soldering material pre-applied to the surface of the preparative electrical terminal of the copper substrate, the surface of the top electrode of the die, and the top surface of the vertical conductor block, so that the circuit component die and the vertical conductor block are soldered to the copper substrate below and the horizontal conductor plate above, as required by present Claim 11, and dependent Claims thereof, Claims 12-18.

				Ex Parte Quayle 
This application is in condition for allowance except for the following formal matters: 

In Claim 1, 5th to last line changing “melting” to -melt-. 
In Claim 11, 4th to last line changing “melting” to -melt-. 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
May 27, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812